Per Curiam.
It does not appear, that the filth viewer, who did not sign the report, was sworn. The act of assem*211bly of the 1st March, 1815, directs, that the viewers shall be sworn, and shall state in their return, that they were sworn. Now, this not being stated, it would be too much for this Court to presume, that the oath was taken. The proceedings must, therefore, be quashed.
In the Matter of the review of the Road leading from the south end of Samuel Morrison’s Lane to the rolling mill of John Neff & Co.
Proceedings quashed.